                 Case 2:17-cr-00139-MCE Document 98 Filed 09/03/20 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     FORTINO CHAVARIN-PARRA
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:17-CR-00139 MCE
12
                                   Plaintiff,            ORDER
13
            v.
14
     FORTINO CHAVARIN-PARRA,
15
                                   Defendant.
16
17
18
            Pursuant to Local Rule 140(a) and 141(b) and based upon the representation contained
19
     in the defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exhibit F,
20
     Chavarin-Parra Medical Records (Long Version)” and “Exhibit H Dr. Ronnie Alas, M.D.
21
     Findings and Diagnosis” in support of defendant Fortino Chavarin-Parra’s Motion for
22
     Compassionate Release at docket 85 and 96 shall be SEALED until further order of this Court,
23
     because the documents contain private medical information.
24
            It is further ordered that access to the sealed documents shall be limited to the counsel
25
     for the Defendant and the U.S. Attorney’s Office.
26
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
27
     District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
28
     for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a

                                                    1
               Case 2:17-cr-00139-MCE Document 98 Filed 09/03/20 Page 2 of 2


 1   compelling interest. The Court further finds that, in the absence of closure, the compelling
 2   interests identified by the Defendant would be harmed. In light of the public filing of its Notice
 3   to Seal, the Court further finds that there are no additional alternatives to sealing the Defendant’s
 4   documents that would adequately protect the compelling interests identified by the Defendant.
 5          IT IS SO ORDERED.
 6   Dated: September 3, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
